DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
2.	This office action is responsive to the Request for Continued Examination filed on 01/24/2022. The most recent filed claims dated 02/07/2020 are being considered as no claim amendments were submitted with the Request for Continued Examination. Thus, claims 1-3 and 5-7 are presently pending in this application.
	Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants Affidavit is considered by Examiner to be satisfy the enablement requirement for the amended limitation of “wherein the guard is an affixing structure designed to temporarily affix the cannula to the sclera during vitreoretinal and ocular surgery”. However the Affidavit does not/cannot satisfy the written description requirement. See MPEP 2163 (I) “"The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).” (Emphasis added). As the Affidavit does not and cannot demonstrate the Applicant was in possession of the invention at the time of filing the amended claim limitation is considered by the Examiner to be new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schwartz et al. (US 2005/0197633 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Schwartz et al. (US 2005/0197633 A1) in view of Applicant admitted prior art.
In regards to claim 1:
Schwartz teaches, a cannula designed to be used during vitreoretinal and ocular surgery (Considered to be intended use language. Fig. 13 elements 60 and 90 are considered fully capable of vitreoretinal and ocular surgery. Schwartz teaches 22-25.5 gauge needles which are considered within the range of needles normally used for ocular surgery. Para. 97 “23 and 25.5 gauge needles” and Para 137 “22-gauge needle”), the cannula comprising: an intraocular portion with a tip (Fig. 13 elements 60 and 62); a guard positioned proximate to an end of the cannula distal from the tip (Fig. 1 element 10 flange), wherein the guard is an affixing structure designed to temporarily affix the cannula to the sclera during vitreoretinal and ocular surgery (Fig. 1 element 10, the flange taught by Schwartz is considered fully capable of temporarily affixing the cannula to the sclera during surgery as it could be placed in the eye temporarily then withdrawn. Further Applicant’s description provides no support or detail as to what Applicant, at the time of filing, considered “temporarily affix” to mean. Applicant Affidavit filed 02/07/2020 states on page 2 point 5 “The “guard” both keeps the cannula in place and keeps it from slipping into the eye is used to affix the cannula to the eye (usually ; and at least two fenestrations extending through the intraocular portion proximate to the tip (Fig. 13 elements 66).
Various embodiments of Schwartz considered usable together due to Para. 145 “While the invention… and claimed.”
In the alternative Applicant admitted prior art teaches, wherein the guard is an affixing structure designed to temporarily affix the cannula to the sclera during vitreoretinal and ocular surgery (Applicant arguments filed 02/07/2020 Page 3 “By this Amendment, claim 1 is amended to recite, "a guard positioned proximate to an end of the cannula distal from the tip, wherein the guard is an affixing structure designed to temporarily affix the cannula to the sclera during vitreoretinal and ocular surgery." As explained in the Declaration under 37 C.F.R. 1.132, during vitreoretinal and ocular surgeries, an infusion cannula is inserted into the eye and temporarily attached to the sclera using the guide. This would be understood as common knowledge to one of ordinary skill in the art at the time the application was filed. Thus, the guide is an affixing structure for removably affixing the cannula to the eye.”).
It would have been obvious to one of ordinary skill in the art prior the effective date of filing to modify the cannula taught by Schwartz to include a guard for temporarily affixing the cannula to the sclera during vitreoretinal and ocular surgery as admitted by 
In regards to claim 2:
Schwartz teaches, the cannula of claim 1, wherein the at least two fenestrations are angled through the intraocular portion (Fig. 10 elements 66a-c).
Various embodiments considered usable together due to Para. 145 “While the invention has been described in detail with reference to certain preferred embodiments thereof, it will be understood that modifications and variations are within the spirit and scope of that which is described and claimed.”
In regards to claim 3:
Schwartz teaches, the cannula of claim 1, wherein the tip is selected from the group consisting of an angled tip, a self-incising tip, and a blunt tip (Fig. 13 element 62 considered to be angled tip).
In regards to claim 5:
The cannula of claim 4, wherein the at least two fenestrations start proximate to the tip and are spaced a long a length of the intraocular portion toward the guard (Fig. 13 elements 66).
In regards to claim 6
Schwartz teaches, the cannula of claim 1, further comprising infusion tubing extending from an end of the cannula distal from the tip (Fig. 1 element 16).
In regards to claim 7:
Schwartz teaches, the cannula of claim 1, wherein the tip is a rounded tip (Fig. 1 element 8, considered a rounded tip in view of Applicant’s Fig. 5 element 36 that has the same tip shape as Schwartz element 8)

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015. The examiner can normally be reached Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783